PER CURIAM
Defendant Charles F. Jessup petitions for review of an order of this court dismissing his appeal from an ORCP 67B judgment in favor of defendant Schultz. We treat the petition as one for reconsideration, ORAP 10.10, grant the petition and reinstate the appeal.
ORCP 67B allows a final judgment to be entered against one party in a multiple-party action when all of the interests of that party have been fully adjudicated. To obtain an appealable judgment under ORCP 67B, the trial court must make an express determination that there is “no just reason for delay” and must direct entry of judgment. May v. Josephine Memorial Hospital, 297 Or 525, 530, 686 P2d 1015 (1984); Chelson v. Oregonian Publishing Co., 71 Or App 645, 694 P2d 981 (1985). Dismissal of defendant’s appeal was improper, because the trial court fully adjudicated all interests of defendant Schultz, expressly found that there was no just reason for delay and ordered entry of final judgment in his favor.
Appeal reinstated.